Title: From Benjamin Franklin to Peter Collinson, 19 December 1763
From: Franklin, Benjamin
To: Collinson, Peter


Dear Friend,
Philada. Dec. 19. 1763
I am but lately return’d from my Tour of these Northern Colonies, having been from the Southernmost Part of Virginia to the easternmost Part of New England. I think I wrote you from Boston that I had by a Fall dislocated my right Arm at the Shoulder Joint; it is now pretty well recovered, tho’ not quite so strong as before. Your obliging Favours of June 8, and 28; and of Augt. 23. came all duly to hand, and the Books are deliver’d to the Library Company. At the next Meeting of the Directors, I will show them what you mention concerning the compleating their Set of Edwards, and binding the colour’d Prints of Insects. The Proposal of a Colony to be called New Wales, was made without Authority, and by weak Heads, and is accordingly come to nothing. I am glad what I wrote proves acceptable to your Friend Hamilton. The new Governor arriv’d before my Return; I waited on him to pay my Respects, and have since met him often in various Places at Dinners, and among the Commissioners for carrying on the War, of which I am one. He is civil, and I endeavour to fail in no Point of Respect; so I think we shall have no personal Difference, at least I will give no Occasion. For though I cordially dislike and despise the Uncle, for demeaning himself so far as to back bite and abuse me to Friends and to Strangers, as you well know he does, I shall keep that Account open with him only, and some time or other we may have a Settlement; if that never happens, I can forgive the Debt. I have heretofore done him Service, and I have done him Honour; and I never did him Injury, unless he Deems it one, that I supported and carried a just Cause against him in favour of his Province. He may sleep in Peace at present. I am not coming over as he has heard, to solicit any thing about Dr. Coxe’s Grant: Though I own I love England and my Friends there so well, that middling Reasons for my Making such a Voyage, would be apt to seem very good ones.
We just now learn that the Indians over the Lakes, being informed by a Belt from the Ilinois French Governor that Peace was concluded between the English and French, that he must surrender that Country, and could no longer supply or support them, have humbly sued for Peace to the Commanding Officer at Fort Detroit, who has referr’d them to the General, and in the meantime granted them a Cessation of Arms. This we expect will soon occasion a like Application from the other Tribes. I only fear they have not yet smarted enough to make them careful how they break with us again.
Pray assure Mr. Canton, that I respect him greatly, and purpose shortly to write him a very long Letter. My having so much to say to him, is one Reason of my not having set about it before, tho’ I own it is a bad one.
With sincerest Esteem, I am, my dear Friend Yours affectionately
B Franklin
 Addressed: To / Peter Collinson Esqr / Gracious Street / London / per Capt / Budden.
Endorsed: answred Feby 3 per King Prussia
